Citation Nr: 0639371	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee disorder from July 20, 1999, to November 22, 
1999, and from February 1, 2000, to October 31, 2005, and in 
excess of 30 percent from January 1, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to obtain certain procedural and evidentiary development 
in connection with the veteran's claim for an initial rating 
for his service-connected right knee disorder, then described 
as postoperative residuals of a right knee arthroscopy with a 
torn medial meniscus.  While the case was in remand status, 
the RO assigned a 100 percent schedular evaluation for right 
knee disablement, recharacterized as a total right knee 
replacement, effective from November 1, 2005, to December 31, 
2006, with assignment of a 30 percent rating therefor as of 
January 1, 2007.  Based on that action, the issue on appeal 
has been appropriately modified as shown on the title page of 
this document.  Following the AMC's attempts to complete the 
requested actions, the case has since been returned to the 
Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

In connection with its June 2005 remand, the Board directed 
the AMC, among other things, to furnish the veteran with the 
notice required under 38 U.S.C.A. §§ 5100 and 5103 (West 
2002) and to obtain a VA orthopedic examination, along with 
opinions from the examiner as to the existence of recurrent 
subluxation and lateral instability both currently and in the 
past.  Upon return of the case to the Board, it is evident 
that the AMC by its August 2005 letter to the veteran 
attempted to notify him of the evidence and information 
necessary to substantiate his claim for an initial rating for 
right knee disablement, but at an address listed as a six-
digit post office box in "[redacted]," Alabama, the source 
of that address being unknown.  It is clear that at the time 
the AMC's August 2005 correspondence was prepared, the 
veteran's most recent address of record was on [redacted] in 
[redacted], Alabama.  The same post office box address in 
"[redacted]," however, was utilized by the AMC to inform 
the veteran in December 2005 of his need to report for a VA 
medical examination and to furnish him a supplemental 
statement of the case of May 2006.  A VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, executed by the veteran and 
received by the AMC on December 16, 2005, identifies an 
address in [redacted], Kentucky, and VA examination requests of 
December 2005 and February 2006 reflect that address or the 
previously cited address in [redacted], Alabama.  The 
foregoing entries illustrate that on remand many of the AMC's 
or RO's attempts to contact the veteran for various reasons 
were insufficient, and corrective action is thus in order.  

As well, the record reflects that the veteran was afforded an 
orthopedic examination in March 2006 by a VA physician who 
set forth his finding that there was no subluxation or 
instability of his right knee at the time of such evaluation.  
However, as correctly noted by the veteran, the examiner did 
not offer any finding or opinion based on a review of the 
medical data regarding the presence or absence of subluxation 
or instability of the right knee at any time since July 1999, 
as had been specifically directed by the Board.  This 
represents a violation of the holding in Stegall v. West, 11 
Vet. App. 268, 270-71 (1998), requiring remand for corrective 
action.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified in writing at his most recent 
address of record of what information and 
evidence are still needed to substantiate 
his claim for entitlement to an initial 
rating in excess of 10 percent for a 
right knee disorder from July 20, 1999, 
to November 22, 1999, and from February 
1, 2000, to October 31, 2005, and in 
excess of 30 percent from January 1, 
2007, as well as notice of the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as applicable to this 
matter.  The veteran must also be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  Finally, he must 
be advised to submit all pertinent 
evidence not already on file that he has 
in his possession, and that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient identifying 
information and authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him with respect to the development of 
his claim must then be afforded.  

2.  The veteran must also be contacted in 
writing at his most recent address of 
record and requested to list the names 
and addresses of all medical care 
providers who have evaluated or treated 
him for his right knee disorder.  After 
securing the necessary releases, all such 
records which are not already on file 
must be obtained for inclusion in the 
veteran's claims folder.  

3.  All records of VA medical treatment 
not already on file which pertain to the 
veteran's service-connected right knee 
disorder must be obtained for inclusion 
in his claims folder.

4.  Thereafter, the report of a VA 
medical examination performed on March 
11, 2006, by C. S. Girasole, M.D., at the 
VA Medical Center in Nashville, 
Tennessee, must be returned to Dr. 
Girasole or his designee for the 
preparation of an addendum to his earlier 
report.  The claims folder in its 
entirety is to be furnished to Dr. 
Girasole or his designee for use in the 
study of this case.  An additional 
examination by Dr. Girasole, or by 
another physician if Dr. Girasole is 
unavailable, is authorized if deemed 
necessary.  Regardless of whether an 
additional examination is undertaken, Dr. 
Girasole or his designee must address the 
following in an addendum:

(a)  Based on a review of all 
of the medical evidence of 
record, is there a showing of 
subluxation or lateral 
instability of the veteran's 
right knee during any period of 
time since July 20, 1999, and, 
if so, for what exact period of 
time, and to what degree, i.e., 
slight, moderate or severe, was 
either or both present?  

(b)  To what degree, if any, 
does pain result in an 
additional loss of range of 
motion of the right knee joint?  
To the extent possible, the 
additional motion loss must be 
set forth in degrees.  

5.  Any and all records relating to a 
routine future examination by VA of the 
veteran's right knee, originally 
scheduled to occur in December 2006, must 
be obtained and associated with his 
claims folder.  

6.  Lastly, the veteran's claim of 
entitlement to an initial rating in 
excess of 10 percent for a right knee 
disorder from July 20, 1999, to November 
22, 1999, and from February 1, 2000, to 
October 31, 2005, and in excess of 30 
percent from January 1, 2007, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including Fenderson.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



_________________________________________________
R. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




